Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 28, 36 and 46. More specifically, Kull et al. (US 5,720,455) fails to teach setting the message source indicators to first and second states based on direct/indirect reception of the command message and that the response message includes the message source indicators, as recited in amended claims 28 and 36. The Examiner agrees with the Applicant Arguments/Remarks submitted 08/30/2022, in that, Kull’s time slots are not themselves included in the response message (see Arguments/Remarks, page 8). Kull’s time slots can be reasonably interpreted as being set to different states (Col. 6, lines 28-55) (Fig. 4), but the response messages cannot be reasonably interpreted as “including” the time slot that is set to different states.
Further, while Kull teaches sending response messages from the remote units (Col. 2, lines 29-31), those messages are not set to first and second states based on direct/indirect reception. Kull teaches multiple elements related to the instant application, but fails to teach the two elements recited above in combination. Kull teaches unique identifiers for the remote units (Col. 2, lines 12-27), status message counters used to determine when a command message should be resent (Col. 7, lines 34-65) (Fig. 3), and retransmitting response messages with command messages that include the remote unit’s unique identifier (see Col. 2, lines 12-18 and lines 42-50; Col. 4, lines 40-50). However, none of Kull’s teachings render the claim limitations recited above as obvious. The Examiner finds that it would require an improper degree of hindsight reasoning to modify the states of the message source indicators in Kull based on direct/indirect reception of the command message.
Claim 46 was previously indicated as allowed and reasons for allowance give in the Non-Final Rejection filed 06/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,479,382 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617